DETAILED ACTION
Applicant’s amendment filed January 13, 2022 is acknowledged.
Claims 1, 3, 14, 16, and 20 have been amended.
Claims 2, 4, 8, 13, 15, and 17 are cancelled.
Claims 1, 3, 5-7, 9-12, 14, 16, and 18-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 9, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum et al. (hereinafter Akoum) (U.S. Patent Application Publication # 2019/0182687 A1) in view of Koskela et al. (hereinafter Koskela) (U.S. Patent Application Publication # 2019/0387441 A1).
claims 1, 14, and 20, Akoum teaches and discloses a user equipment (mobile device, 102, figures 1 and 4; [0024]) and method, comprising: 
performing, by processing circuitry, beam quality measurement of one or more first beams and one or more second beams in a serving cell transmitted from a base station (BS) (base station, 104, figures 1-3; [0024]) at a user equipment (UE) in a beamformed wireless communication system (wireless communication system, figures 1-3) ([0037]; [0038]; [0044]; teaches beam quality measurements for a first set of beams and a second set of a new potential beams in the serving cell), the one or more first beams used for transmitting physical downlink control channels (PDCCHs) ([0034]; [0042]; [0044]; downlink control channel), the one or more second beams used as one or more candidate beams for beam failure recovery ([0044]; set of new potential beams); determining, by the processing circuitry, a beam failure for one or more first beams in a serving cell occurs based on the beam quality measurement of the one or more first beams ([0042]; [0044]; teaches the mobile device monitors the quality of the beams in order to determine beam failure conditions; [0065]; [0070]); and
performing, by the processing circuitry, a beam recovery process that includes at least one of a contention-free beam recovery process or a contention-based beam recovery process ([0044]; teaches a contention based RACH beam failure recovery process; [0050]; [0053]), wherein in response to that the beam failure for the one or more first beams in the serving cell occurs and the candidate beam having a quality above the threshold is unavailable among the one or more candidate beams in the serving cell ([0029]; [0042]; [0044]; teaches the mobile device monitors the quality of the beams in order to determine beam failure conditions; [0065]; [0070]), performing the contention-based beam recovery process based on a selected beam in the serving cell other than the one or more first beams and the one or more candidate beams in the serving cell, the selected beam corresponding to a synchronization signal block (SSB) or a channel-state information reference signal (CSI-RS) transmitted in the serving cell from the BS ([0029]; [0031]; [0038]; the alternative beam corresponding to a SS block; [0050]). 
However, Akoum may not expressly disclose performing a beam recovery process that includes at least one of a contention-free beam recovery process, wherein in response to that the beam failure for the one or more first beams in the serving cell  occurs, a candidate beam having a quality above a threshold is available, and dedicated physical random access channel (PRACH) preambles are configured for the one or more candidate beams at the UE, performing the contention-free beam recovery process with the dedicated PRACH preambles.
Nonetheless, in the same field of endeavor, Koskela teaches and suggests performing a beam recovery process that includes at least one of a contention-free beam recovery process, wherein in response to that the beam failure for the one or more first beams in the serving cell occurs, a candidate beam having a quality above a threshold is available, and dedicated physical random access channel (PRACH) preambles are configured for the one or more candidate beams at the UE, performing the contention-free beam recovery process with the dedicated PRACH preambles ([0101]; [0121]; [0128]; [0131]; [0136]; [0144]; teaches initiating and performing contention-free random access procedure based on RSRP being above a threshold and configuring a contention-free PRACH resource/preamble), and in response to that a candidate beam having a quality above a threshold is unavailable, performing the contention-based beam recovery process. ([0124]; [0130]; [0138]; teaches initiating and performing contention based random access procedure based on beam being unavailable).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to initiating and performing contention-free random access procedure based RSRP above a threshold and configuring a contention-free PRACH resource/preamble and initiating and performing contention based random access procedure based on beam being unavailable as taught by Koskela with the method for beam failure recovery and described mobile device as disclosed by Akoum for the purpose of performing a random access procedure and providing resources for performing beam recovery.

Regarding claims 3 and 16, Akoum, as modified by Koskela, discloses the claimed invention, but may not expressly disclose wherein the performing the contention-free beam recovery process with the dedicated PRACH preambles comprises: transmitting one of the dedicated PRACH preambles based on the candidate beam having the quality above a threshold among the one or more candidate beams in the serving cell. 
Nonetheless, Koskela further teaches and suggests wherein the performing the contention-free beam recovery process with the dedicated PRACH preambles comprises: transmitting one of the dedicated PRACH preambles based on the ([0101]; [0121]; [0128]; [0131]; [0136]; [0144]; teaches initiating and performing contention-free random access procedure based on RSRP being above a threshold and configuring a contention-free PRACH resource/preamble).

Regarding claims 5 and 18, Akoum, as modified by Koskela, discloses the claimed invention, but may not expressly disclose wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises: performing the contention-free and contention-based processes alternately, wherein one of the contention-free and contention-based processes are performed one or more times before performing another one of the contention-free and contention-based processes one or more times. 
Nonetheless, Koskela further teaches and suggests wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises: performing the contention-free and contention-based processes alternately, wherein one of the contention-free and contention-based processes are performed one or more times before performing another one of the contention-free and contention-based processes one or more times ([0124]; [0130]; [0136]; [0138]; [0144]; teaches performing contention-free and contention-based recovery).

claims 6 and 19, Akoum, as modified by Koskela, discloses the claimed invention, but may not expressly disclose wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises one of: performing the contention-free beam recovery process one or more times until a timer expires, performing the contention-free beam recovery process one or more times until a counter reaches a maximum counter value, performing the contention-free beam recovery process one or more times until a timer expires or a counter reaches a maximum counter value, performing the contention-based beam recovery process one or more times until a timer expires, performing the contention-based beam recovery process one or more times until a counter reaches a maximum counter value, or performing the contention-based beam recovery process one or more times until a timer expires or a counter reaches a maximum counter value. 
Nonetheless, Koskela further teaches and suggests wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises one of: performing the contention-free beam recovery process one or more times until a timer expires, performing the contention-free beam recovery process one or more times until a counter reaches a maximum counter value, performing the contention-free beam recovery process one or more times until a timer expires or a counter reaches a maximum counter value, performing the contention-based beam recovery process one or more times until a timer expires, performing the contention-based beam recovery process one or more times until a counter reaches a maximum counter value, or performing the ([0142]; [0143]; [0144]; [0145]; teaches performing contention-free and contention-based recovery).

Regarding claim 7, Akoum, as modified by Koskela, discloses the claimed invention, but may not expressly disclose wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises one of: performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a timer expires, performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a counter reaches a maximum counter value, or performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a timer expires or a counter reaches a maximum counter value. 
Nonetheless, Koskela further teaches and suggests wherein the performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process comprises one of: performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a timer expires, performing the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process until a counter ([0142]; [0143]; [0144]; [0145]; teaches performing contention-free and contention-based recovery).

Regarding claim 9, Akoum, as modified by Koskela, discloses the claimed invention, but may not expressly disclose providing a beam recovery failure indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process fails; and in response to the beam recovery failure indication, establishing a connection to a preconfigured macro cell. 
Nonetheless, Koskela further teaches and suggests providing a beam recovery failure indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process fails; and in response to the beam recovery failure indication, establishing a connection to a preconfigured macro cell ([0213]; [0214]; teaches if a contention-free RACH recovery process fails, then a contention-based is recovery process is performed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum et al. (hereinafter Akoum) (U.S. Patent Application Publication # 2019/0182687 A1) in view of Koskela et al. (hereinafter Koskela) (U.S. Patent Application Publication # Zhang et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2016/0353510 A1).
Regarding claim 10, Akoum, as modified by Koskela, discloses the claimed invention, but may not expressly disclose performing a macro-cell-assisted beam recovery process before or after performing the beam recovery process that includes at least one of a contention-free beam recovery process or a contention-based beam recovery process. 
Nonetheless, in the same field of endeavor, Zhang teaches and suggests performing a macro-cell-assisted beam recovery process before or after performing the beam recovery process that includes at least one of a contention-free beam recovery process or a contention-based beam recovery process (abstract; [0008]; [0058]; teaches macro-assisted beam switching).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate macro-assisted beam switching as taught by Zhang with the method for beam failure recovery and described WTRU as disclosed by Akoum, as modified by Koskela, for the purpose of providing improving the handing of disconnection for the mmW network, as suggested by Zhang.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum et al. (hereinafter Akoum) (U.S. Patent Application Publication # 2019/0182687 A1) in view of Koskela et al. (hereinafter Koskela) (U.S. Patent Application Publication # Pan et al. (hereinafter Pan) (U.S. Patent Application Publication # 2020/0059398 A1).
Regarding claim 11, Akoum, as modified by Koskela, discloses the claimed invention, but may not expressly disclose providing a beam recovery success indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process succeeds; and in response to the beam recovery success indication, terminating a radio link failure (RLF) recovery process.
Nonetheless, in the same field of endeavor, Pan teaches and suggests providing a beam recovery success indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process succeeds; and in response to the beam recovery success indication, terminating a radio link failure (RLF) recovery process ([0226]; [0227]; [0230]; [0231]; terminating beam-centric RLF recovery process). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to terminating beam-centric RLF recovery process as taught by Pan with the method for beam failure recovery and described mobile device as disclosed by Akoum, as modified by Koskela, for the purpose of performing a random access procedure and providing resources for performing beam recovery.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akoum et al. (hereinafter Akoum) (U.S. Patent Application Publication # 2019/0182687 A1) in view of Koskela et al. (hereinafter Koskela) (U.S. Patent Application Publication # 2019/0387441 A1), and further in view of LEE et al. (hereinafter Lee) (U.S. Patent Application Publication # 2019/0327634 A1).
Regarding claim 12, Akoum, as modified by Koskela, discloses the claimed invention, but may not expressly disclose providing a beam recovery failure indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process fails; and in response to the beam recovery failure indication, declaring a radio link failure before a RLF self-recovery timer expires.
Nonetheless, in the same field of endeavor, Lee teaches and suggests providing a beam recovery failure indication when the beam recovery process that includes at least one of the contention-free beam recovery process or the contention-based beam recovery process fails; and in response to the beam recovery failure indication, declaring a radio link failure before a RLF self-recovery timer expires ([0087]; teaches a beam recovery failure when the contention procedure fails and the UE declares RLF before the expiry of the timer). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to a beam recovery failure when the contention procedure fails and the UE declares RLF before the expiry of the timer as taught by Lee with the method for beam failure recovery and described mobile device as disclosed by Akoum, as modified by Koskela, for the purpose of performing a random access procedure and providing resources for performing beam recovery.


Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5-7, 9-12, 14, 16, and 18-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 12, 2022